DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 01/06/2022.
Claims 1-46 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed 09/23/2021 have been fully considered but they are moot in light of the new grounds of rejection presented below and required by the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Patent Application Publication 2017/0311276; hereinafter Tsai)(Tsai has a provisional dated 4/20/2016 which provides support for the teachings of the reference in figs. 3a, 3f, 22, paragraphs 0208-0211, among others) in view of Takeda et al. (US Patent Application Publication 2019/0029003; hereinafter Takeda).
Regarding claims 1, 16, 31 and 46 Tsai discloses a method, an apparatus, a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), comprising:
a processor (fig. 3B, processor 118);
memory coupled with the processor (fig. 3B, memory 130, 132); and
instructions stored in the memory and operable, executed by the processor (paragraph 0065);
means for identifying a tone spacing scheme that includes different tone spacings for wireless communications, the tone spacing scheme indicating a plurality of frequency bands (paragraphs 0077-0078, 0202-0211, Table 6, fig. 2B; wherein the system supports multiple numerologies (numerologies being another name for tone spacing), with the numerologies indicating a plurality of frequency bands); and
means for communicating with a wireless device according to the identified tone spacing scheme (paragraphs 0204-0211; wherein the base station and the UE communicate using these numerologies).
Tsai does not explicitly disclose, but Takeda, in the same field of endeavor, discloses each frequency band of the plurality of frequency bands associated with one or more respective tone spacings for synchronization signals (paragraphs 0054-0057; wherein the frequency bands are associated with one or more subcarrier spacings for the synchronization signal of that spacing), the one or more respective tone spacings for synchronization signals being different from a tone spacing for other channels of communications (paragraphs 0054-0065; wherein the numerology applied to sync signals is different to numerology for broadcast, and can differ from numerology for other signals). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Tsai with the teachings of Takeda, in order to achieve a flexible and efficient communications.
Regarding claims 2, 17, and 32 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing scheme comprises: identifying the tone spacing scheme from a plurality of available tone spacing schemes (Tsai: paragraphs 0204-0206; the scheme is identified from the plurality of schemes supported), wherein each available tone spacing scheme of (Tsai: paragraphs 0078; numerologies multiplexed in separate sub-bands).
Regarding claim 3, 18 and 33 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein communicating with the wireless device comprises: using one or more different tone spacings for each stage of different stages of wireless communications in accordance with the identified tone spacing scheme (Tsai: paragraphs 0204-0211; wherein at least one numerology is used for a sync process, and principal numerologies are used for different stages of communication as control and data channels), wherein the identified tone spacing scheme corresponds to a frequency band associated with communications with the wireless device (Tsai: paragraphs 0078; numerologies multiplexed in separate sub-bands).
Regarding claims 4, 19, and 34 the modified Tsai discloses the method of claim 3, the apparatus of claim 18, and the apparatus of claim 33,wherein communicating with the wireless device comprises: participating in a random access channel (RACH) procedure with the wireless device in accordance with the identified tone spacing scheme (Tsai: paragraphs 0171-0179; RACH procedure; paragraphs 0204, 0220-0234; wherein the RACH in the physical channels is performed according to a numerology), wherein a tone spacing for the RACH procedure is different from a tone spacing for other stages of communication with the wireless device, the other stages of communication comprising data communications (Tsai: paragraphs 0204, 0220-0234; wherein the RACH in the physical channels is performed according to a numerology different to other numerologies for other stages as sync).
Regarding claims 5, 20, and 35 the modified Tsai discloses the method of claim 3, the apparatus of claim 18, and the apparatus of claim 33, wherein communicating with the wireless device comprises: participating in data communications with the wireless device in accordance with the identified tone spacing scheme over a data channel, wherein a tone spacing for the data communications over the data channel is different from a tone spacing for other stages or channels of communication with the wireless device (Tsai: paragraphs 0204-0211, 0220-0234; wherein the data channel uses a numerology distinct to the sync numerology).
Regarding claims 6, 21, and 36 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein communicating with the wireless device comprises: communicating with the wireless device using one or more different tone spacings for each type of different wireless communication channel types in accordance with the identified tone spacing scheme (paragraphs 0204-0211; wherein at least one numerology is used for a sync process, and principal numerologies are used for different stages of communication as control and data channels), wherein the different wireless communication channel types comprise a random access channel type, an uplink control channel type, an uplink shared channel type, a downlink control channel type, a downlink shared channel type, or combinations thereof (Tsai: paragraphs 0204-0211, 0220-0234; physical shared channel, control channels, for example).
Regarding claims 7, 22, and 37 the modified Tsai discloses the method of claim 6, the apparatus of claim 21, and the apparatus of claim 36, wherein communicating with the wireless device comprises: communicating via one or more control channels with the wireless device in accordance with the identified tone spacing scheme (paragraphs 0204-0211; wherein the control channel uses principal numerology), wherein a tone spacing for the one or more control channels is different from a tone spacing for other types of communication with the wireless device, the other types of communication comprising one or more shared channels or data channels (Tsai: paragraphs 0204-0211; wherein the shared channels, as the PBCH, use a sync numerology).
Regarding claims 8, 23, and 38 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein: the identified tone spacing scheme indicates different tone spacings for uplink communications, downlink communications, sidelink communications, or combinations thereof (Tsai: paragraph 0159; different numerologies for uplink, downlink).
Regarding claims 9, 24, and 39 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein: the at least one synchronization signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), an extended synchronization signal (ESS), or combinations thereof (Tsai: paragraphs 0204-0211; at least PBCH, for example).
Regarding claims 10, 25, and 40 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein: the tone spacing of the at least one synchronization signal is different from at least one other synchronization signal, wherein the at least one other synchronization signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), an extended synchronization signal (ESS), or (Tsai: paragraphs 0062, 0141; different spacings for PBCH and PSS/SSS, for example).
Regarding claims 11, 26, and 41 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing pacing scheme comprises: receiving an indication of the identified tone spacing scheme via a synchronization channel, a control channel, a physical broadcast channel (PBCH), a radio resource control (RRC) message, a master information block (MIB), a system information block (SIB), or combinations thereof (Tsai: paragraphs 0204-0211; a numerology indication provided via system information (i.e. MIB/SIB), other numerology provided via PBCH).
Regarding claims 12, 27, and 42 the modified Tsai discloses the method of claim 11, the apparatus of claim 26, and the apparatus of claim 41, wherein: the SIB comprises minimum system information or other system information (Tsai: paragraph 0204; SIB comprising system information).
Regarding claims 13, 28, and 43 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing scheme comprises: identifying the tone spacing scheme via a characteristic of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), an extended synchronization signal (ESS), a reference signal, or combinations thereof (Tsai: paragraph 0234; SSS or dedicated beam reference signal).
Regarding claims 14, 29, and 44 the modified Tsai discloses the method of claim 13, the apparatus of claim 28, and the apparatus of claim 43, wherein the (Tsai: paragraphs 0071; repetition, for example).
Regarding claims 15, 30, and 45 the modified Tsai discloses the method of claim 1, the apparatus of claim 16, and the apparatus of claim 31, wherein identifying the tone spacing scheme comprises: identifying the tone spacing scheme for either a current subframe or a future subframe for communications with the wireless device (Tsai: paragraphs 0204-0211, 0220-0234; current subframe).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2020/0314908 to Hwang et al. – that teaches next generation wireless communication system, a case of a different numerology (e.g., a case of a different subcarrier spacing or a different TTI length, a case of a different band (e.g., above 6 GHz or below 6 GHz) to which an operation carrier frequency belongs, etc.) may be supported; where a random access procedure type may be configured implicitly according to an operation service and/or numerology.
2018/0110019 to Ly et al. – which discloses identifying a first numerology for transmitting data to a UE, identifying a second numerology for transmitting a synchronization signal to the UE.
2019/0109695 to Kim et al. – which discloses an NR system may support different numerologies, and the different numerologies may be multiplexed in the same carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466